COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 AMBROS RUBIO,                                                No. 08-14-00310-CR
                                               §
                            Appellant,                          Appeal from the
                                               §
 v.                                                            409th District Court
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                            State.                            (TC# 20120D02439)
                                               §

                                           §
                                         ORDER

     The Court GRANTS the State’s third motion for extension of time to file the brief until
                                         '
November 3, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                          '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before November 3, 2015.

       IT IS SO ORDERED this 30th day of September, 2015.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.